Citation Nr: 1432900	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-18 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen claim for entitlement to service connection for traumatic brain injury (TBI), previously claimed as neuropsychiatric disorder, to include organic brain syndrome with personality disorder and depressive, and as organic brain syndrome with personality disorder and depressive syndrome. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and witness R. S.



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to May 1971.  He also has service with the Texas National Guard from November 1977 to May 1980 and from July 1982 to January 1984, including periods of active duty for training (ACDUTRA) from June 3, 1978 to June 17, 1978, and from March 16, 1979 to April 25, 1979.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for organic brain syndrome.  During the course of the appeal, the Veteran's disability has been re-characterized as a neuropsychiatric disorder, to include organic brain syndrome with personality disorder and depressive syndrome.  The Veteran's disability has now yet again been re-characterized as a TBI.  

The case has previously been at the Board on many occasions, most recently in May 2009, when the Board denied entitlement to service connection for a neuropsychiatric disorder, to include organic brain syndrome with personality disorder and depressive syndrome.  

The appeal has also been before the United States Court of Appeals for Veterans Claims (Court) on two prior occasions.  

The Veteran's has been afforded several hearing opportunities, both at the RO and Board level.  Most recently, in September 2012, the Veteran testified before the undersigned, and a transcript of that hearing is of record.  

The Board recognizes that the current claim has been characterized as a TBI, versus its previous characterizations as "organic brain syndrome" and a "neuropsychiatric disorder, to include organic brain syndrome with personality disorder and depressive syndrome."  As the Board explains below, the underlying disability for which the Veteran continues to seek service connection has remained the same since the filing of the claim, regardless of the terminology currently preferred by the Veteran.   


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a neuropsychiatric disorder, to include organic brain syndrome with personality disorder and depressive syndrome, in a May 2009 decision.  The Veteran did not appeal that decision to the Court.

2.  The evidence submitted since the Board's May 2009 decision includes a private physician's review of the Veteran's claims file, a VA TBI examination, a hearing transcript, and lay statements.  

3.  The evidence received since the May 2009 Board decision is new, but does not raise a reasonable possibility of substantiating the claim for service connection for a TBI.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously denied claim for service connection for a neuropsychiatric disorder, to include organic brain syndrome and TBI, has not been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in April 2010, which also provided notice that was compliant with the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2008 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence 

The Board denied the Veteran's claim for entitlement to service connection for a neuropsychiatric disorder, to include organic brain syndrome with personality disorder and depressive syndrome, in a May 2009 decision.  The Veteran has not appealed that decision to the Court.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.104 (2013).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013);         38 C.F.R. § 3.156(a) (2013).  


Here, the Board must consider the question of whether new and material evidence has been received, as only the receipt of new and material evidence would allow the Board to exercise its jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

Evidence added to the claims file since the Board's May 2009 decision consists of a review of the claims file by a private physician, a VA TBI examination, a hearing transcript, and lay statements from the Veteran.  

This evidence is "new" in the sense that it was not previously before agency decision makers.

The evidence is not, however, "material," as it does not constitute evidence which, by itself or when considered with previous evidence of records relates to an unestablished fact necessary to substantiate the claim, that is, to establish a causal relationship between the present claimed disability and the Veteran's periods of active service.  Even when presumed credible, the "new" evidence does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a TBI.  Justus v. Principi, 3 Vet. App. 510 (1992); Shade v. Shinseki, 24 Vet. App. 110 (2010).

This is because the evidence is repetitive and cumulative - it only restates what was already in the claims file, what has been reviewed by agency decision makers, and what was the basis for the now-many denials of service connection for the claim.  No new diagnosis has been proffered in the new medical evidence submitted.  No nexus between the Veteran's periods of active service and ACDUTRA and his claimed disability has been established.  No medical professional has opined that the Veteran's claimed disability was incurred in, or aggravated by, the Veteran's periods of active service and ACDUTRA, or by any incidents or injuries the Veteran experienced during his periods of active service or ACDUTRA.  No medical professional has contradicted the many opinions of the physicians who have previously opined as to the etiology of the Veteran's disability.  The "new" private physician's statement merely documents the history of the Veteran's treatment during and after service, and then concludes that an in-service head injury was not supported in the record and that his current symptoms may be attributable to a post-service motor vehicle accident in 1976, both of which are repetitive of previous opinions and actually are against the Veteran's claim.

That the Veteran now chose to characterize his disability as a TBI, versus its previous characterizations as "organic brain syndrome" and a "neuropsychiatric disorder, to include organic brain syndrome with personality disorder and depressive syndrome," is immaterial to the outcome of his claim.  The underlying disability for which the Veteran continues to seek service connection has remained the same since the filing of the claim, regardless of the terminology currently preferred by the Veteran.  The claim continues to be supported by the same arguments, at times with different emphasis as to particular arguments, throughout the many years of the pursuit of the claim that the Veteran's disability has been either caused by an injury during service and/or the injuries he suffered in the 1976 car accident (a car accident which occurred five years after he separated from active service and over one year before he joined the Texas National Guard), which were later aggravated by a period of ACDUTRA.  The Board therefore concludes that the new evidence is cumulative of evidence that was of record at the time of the previous Board denial in 2009 and would not assist in the substantiation of the claim.  In sum, no new light has been shed on the Veteran's disability claim and no alternative material evidence has been brought forth to support it.    

Accordingly, the Board finds that new and material evidence has not been submitted with regard to the claim.  The claim for service connection for a TBI cannot be reopened.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally-disallowed disability claim, the claim will remain denied.  Annoni v. Brown, 5 Vet. App. 463 (1993).  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 92013).


ORDER

New and material evidence has not been received to reopen claim for entitlement to service connection for TBI, previously claimed as neuropsychiatric disorder, to include organic brain syndrome with personality disorder and depressive, and as organic brain syndrome with personality disorder and depressive syndrome, and the reopening of the claim is denied. 




____________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


